DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen U.S. 2015/0306746.
In regards to claim 1. Chen discloses a pneumatic tool (10), comprising: a gun body (20); a rotating valve (30) disposed at the gun body and comprising at least one opening (35); a valve bushing (28) sleeving the rotating valve and comprising two ports (at least elements 24,25, and 26 see at least paragraph 21); and a trigger set (40) operably disposed at the gun body and operably coupled to the rotating valve (see at least paragraph 29); wherein a rotation of the trigger set causes the rotating valve to rotate to a first position (one of positions P1-P4) relative to the valve bushing such that the at least one opening of the rotating valve is aligned to one of the two ports (forward direction see at least paragraph 29); the rotation of the trigger set causes the rotating valve to rotate to a second position (one of positions p1-p4 )relative to the valve bushing such that the at least one opening of the rotating valve is aligned to the other one of the two ports (see at least paragraph 29).
In regards to claim 2. Chen discloses The pneumatic tool of claim 1, Chen discloses wherein the gun body comprises two positioning grooves (234-237), and the rotating valve further comprises a restricting member (94); when the rotating valve is in the first position, the restricting member is limited in one of the positioning grooves (fig. 5); when the rotating valve is in the second position, the restricting member is limited in the other one of the positioning grooves (fig. 7, see at least paragraph 26 there are at least four positions and each groove corresponds to a position).
In regards to claim 3. Chen discloses The pneumatic tool of claim 1, Chen discloses wherein the rotating valve further comprises a linkage pin (44), the trigger set comprises a trigger lever (42), and a rotation of the trigger lever drives the linkage pin to rotate the rotating valve (see at least paragraph 24, and 26 also illustrated in at least fig. 5).
Allowable Subject Matter
Claims 7-11 are allowed.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  upon examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed pneumatic tool having a rotating valve controlled by a trigger wherein the trigger rotates the valve and can be pressed to actuate a driving function of the tool, the prior art does not disclose a trigger which rotates and can be pressed to perform the functions of controlling a valve position and an open/closed state of said valve, the prior art Carusillo U.S. 2004/0022527 teaches a trigger 38 which is capable of being rotated and pressed in and out for controlling the tool see at least paragraph 24. Carusillo does not disclose using the rotating and sliding trigger for controlling a valve and the flow of gas in a pneumatic tool as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731